Citation Nr: 1731983	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-37 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 18, 2013. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions of the United States Department of Veterans' Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge in New Orleans, Louisiana.  A copy of the hearing transcript has been associated with the claims file.

In January 2014, the Board issued a decision remanding the above claims for further evidentiary development.  The RO was ordered to: send the Veteran VCAA (Veterans Claims Assistance Act of 2000) notice regarding her claim for a TDIU; gather private treatment records from Dr. M. Chico; and schedule the Veteran for a VA examination to assess the severity of her hypothyroidism and the functional impairment caused by this disability.  Records from Dr. Chico were received in February 2014.  VA examinations were performed  in March and September 2014, with an addendum opinion issued in October 2016.  The Veteran was provided VCAA notice regarding her claim for a TDIU in July 2016.  See also September 2016 VCAA notice acknowledgement.  Having reviewed the record, the Board finds there has been substantial compliance with its past remand directives.   Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran utilizes continuous medication to control her hypothyroidism.

2.  While the Veteran experiences symptoms such as fatigability, constipation, mental sluggishness, cold intolerance, and gradual weight gain, no competent medical evidence of record has directly linked these symptoms to her service-connected hypothyroidism.

3.  The Veteran has met the schedular criteria for a TDIU since May 25, 2007.

4.  Throughout the period on appeal, the Veteran's service-connected disabilities have not precluded her from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2016).

2.  The criteria for an award of a TDIU have not been met, prior to September 18, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Veterans Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Veterans Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board acknowledges that the Veteran testified that she sought Social Security benefits related to her  non-service connected Hodgkin's lymphoma, but was denied.  See September 2013 hearing transcript.  The Board finds that the VA's duty to assist is limited to obtaining relevant Social Security disability records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  There is no reasonable possibility that the Veteran's Social Security disability records would help substantiate these particular claims because she has not alleged that these records contain any evidence regarding her service-connected disabilities.  Thus, the Board finds that the Veteran's Social Security disability records need not be requested to support the current appeal, as they are unlikely to contain any relevant information.  Golz, 590 F.3d at 1321-23.

Further, the Veteran has not alleged any deficiency with the conduct of her Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.3, 4.7, 4.16, 4.18, 4.119 (2016)) were previously provided in the August 2009 Statement of the Case and November 2016 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so. 

I.  Increased Rating Claim

In a June 2008 rating decision, the Veteran was awarded service connection for hypothyroidism.  In a July 2008 rating decision, the Veteran's service-connected hypothyroidism was assigned an initial disability rating of 10 percent, effective May 2007 under 38 C.F.R. § 4.119, Diagnostic Code 7903.  In July 2009 the Veteran filed a notice of disagreement arguing she was entitled to a 30 percent rating due to her complaints of mental sluggishness and fatigue.

Under Diagnostic Code 7903, a 10 percent disability rating is warranted for fatigability or continuous medication required for control.  A 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 heart beats per minute), and sleepiness.  Further, due to the conjunctive "and" in the criteria for a 30, 60, and 100 percent disability rating under Diagnostic Code 7903, all criteria must be met to establish entitlement to the respective disability ratings.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539  (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from May 25, 2007, the Veteran's service-connected  hypothyroidism has required continuous  medication for control.  For the reasons discussed below, the Board finds that the hypothyroidism symptoms are consistent with a 10 percent disability rating and do not meet or more nearly approximate the criteria for a 30 percent initial disability rating  or higher under Diagnostic Code 7903.

The VA general medical examination dated November 26, 2007 noted the Veteran's complaints of a history of nausea, weight loss, constipation, and an increased number of bowel movements or diarrhea.  She reported having episodes of constipation monthly, which last for 2-3 days, and alternate with diarrhea, which was weekly.  She was on continuous Synthroid for control following her thyroidectomy.  The examiner found there to be no objective findings of slow speech, depression, apathy, dementia or psychosis.  A VA mental disorders examination dated December 13, 2007 noted the Veteran was lethargic at the examination, but otherwise there were no abnormal findings.

In March 2014, the Veteran was afforded a VA examination to assess the severity of her service-connected hypothyroidism.  The Veteran reported symptoms of worsening fatigue and Graves' opthalmopathy.  Weight was noted as stable, though the Veteran had persistently elevated TSI [thyroid-stimulating immunoglobulin] levels.  There was no visible evidence of exophthalmos.  The VA examiner listed fatigability and mental sluggishness as attributable to the Veteran's hypothyroid condition; however in the rationale section of the report, the VA examiner stated:

The examiner would be resorting to mere speculation to state that the Veteran's current complaints of mental sluggishness, muscular weakness, weight gain, cold intolerance, sleepiness, and fatigue are at least as likely as not attributable to her service-connected hypothyroidism disability...The Veteran has a diagnosis of fibromyalgia which has similar symptomatology as the hypothyroidism.  And the Veteran's current hypothyroidism is controlled and she is actually clinically euthyroid according to her endocrinologist documentation in claims file and with current laboratory results.

As a result of the internal inconsistencies within this report, the VA sought clarification from the VA examiner.  In an October 2016 addendum opinion, the VA examiner clarified:

The Veteran was clinically euthyroid according to her findings and lab reports back in 2014; therefore the symptoms exhibited as chronic daily fatigue with mental sluggishness were less likely than not related to hypothyroidism due to control of condition.  The veteran has several other conditions that may contribute to those reported symptoms.

Indeed, a review of the Veteran's private treatment notes indicates her symptoms of fatigue, mental sluggishness, cold intolerance, and weight gain have never been directly attributed by a clinician to her hypothyroidism.  These complaints have been documented extensively in the treatment notes of Dr. Chico, who stated, "[the Veteran] has multiple symptoms which could be due to her thyroid dysfunction."  See August 2012 private treatment note.  As Dr. Chico's statement is expressed using the phrase "could be," it is too speculative to establish a causal relationship, and the opinion is of no probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence."); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The evidence further demonstrates that the Veteran has used a daily dose of Synthroid (ranging from 75 mcG to 150 mcG) to control her hypothyroidism since as early as 2004.  Lab results from September 2011 and September 2013 showed normal results, clinically euthyroid, as interpreted by the medical professionals.  Neither the March 2014/October 2016 VA examiner, nor the Veteran's treating endocrinologist, Dr. Chico, have directly attributed any of the claimed symptoms to hypothyroidism, and both have generally indicated that the Veteran's hypothyroidism is controlled with daily Synthroid treatment.  In fact the VA examiner opined that the Veteran's symptoms are also commonly associated with her other service-connected conditions, such as fibromyalgia, and that the etiology of these symptoms could not be easily delineated without resorting to mere speculation.  Accordingly, the Board concludes the record is without competent and probative medical evidence linking the Veteran's subjective symptoms to her hypothyroidism, sufficient to support a rating in excess of 10 percent under Diagnostic Code 7903. 

An eye examination dated April 2014 showed a current diagnosis of thyroid related ophthalmopathy.  However, corrected visual acuity was 20/40 or better for both near and far vision in both eyes, and there was no evidence of a visual field defect.  The examiner noted that the Veteran had a history of Graves' ophthalmopathy, but did not have any signs or symptoms of this condition at the time of the examination.  Therefore, no separate ratings are warranted for eye involvement.

At the September 2013 Travel Board hearing, the Veteran testified regarding her belief that her thyroid condition caused cold intolerance in her hands and feet, bradycardia, muscular weakness, and bouts of constipation and diarrhea.  She also described a lack of concentration, difficulty findings words, and related depression.  She testified further that her clinicians have struggled to ensure she was receiving the correct dosage of Synthroid to minimize her symptoms on a long term basis.  See September 2013 hearing transcript.  

The Board has considered the Veteran's testimony, her self-reported hypothyroidism symptoms, as well as the lay statements from the Veteran's spouse and co-worker/friend proffered in November and December 2007.  See buddy statements; see also October 2009 statement in support of claim.   Both the Veteran and the Veteran's spouse have attributed symptoms such as fatigue and weakness to the Veteran's hypothyroidism.  The Veteran and her spouse are competent to report these symptom as they can be detected by the Veteran's own senses or her spouse's personal observations.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the Veteran nor the Veteran's spouse is competent to link any of these symptoms to hypothyroidism.  See 38 C.F.R. § 3.159(a)(1).  

In this case, attributing symptoms to a complex disease such as hypothyroidism requires detailed understanding of the thyroid gland and endocrine system, experience in identifying hypothyroidism symptoms, and the ability to identify and differentiate potential causes for symptoms such as fatigue, weakness, cold intolerance, weight gain, constipation, and mental sluggishness, all of which may be affected by different factors, medical conditions, and body systems.  As the Veteran and her spouse lack the medical training and expertise necessary to provide a complex medical opinion regarding the etiology of particular symptoms, their statements relating symptoms to hypothyroidism are not competent and are afforded no probative weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, the lay statement from the Veteran's co-worker/friend broadly discusses the impact of the Veteran's health conditions on daily life, is not based on competent medical evidence, and is of no probative value in assessing the degree of the Veteran's hypothyroidism under the particular rating criteria set forth in 38 C.F.R. §  4.119, Diagnostic Code 7903. 

In consideration of the foregoing, the Board finds that the manifestations of the Veteran's hypothyroidism do not meet or more nearly approximate the schedular criteria for an initial rating of 30 percent or higher under Diagnostic Code 7903. The most credible and probative evidence shows that the hypothyroidism is controlled with continuous medication throughout the rating period from May 25, 2007, which is contemplated in the presently assessed 10 percent schedular rating.  

Although the Veteran has reported fatigability, constipation, mental sluggishness, cold intolerance, and gradual weight gain these symptoms have been reported as less likely than not attributable to her service-connected hypothyroidism.  See October 2016 VA examiner addendum opinion.  The record does not contain credible, competent evidence proving these symptoms are solely the result of the Veteran's thyroid condition.  As such, the Veteran has not proven through competent medical evidence that she experiences all of the symptoms contemplated in either the 30, 60, or 100 percent disability rating criteria.  For these reasons, the Board finds that the Veteran is not entitled to initial disability rating in excess of 10 percent for her hypothyroidism.  With the weight of the evidence against the assignment of a higher initial disability rating, the benefit-of-the-doubt rule is not for application.  38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  TDIU Claim

Since May 25, 2007, the Veteran has had a total combined disability rating of at least 70 percent.  See November 2016 rating codesheet.  This includes a 40 percent rating for disabilities affecting a single body system [lumbar strain with kyphosis rated as 20 percent disabling, bilateral foot plantar fasciitis rated as 10 percent disabling, and cervical strain rated as 10 percent disabling all effect the musculoskeletal system.  See 38 C.F.R. § 4.71a (2016)].  Accordingly, the Veteran experiences at least one disability ratable at 40 percent, and sufficient additional disabilities to bring the combined rating to at least 70 percent for the period on appeal, thereby satisfying the schedular TDIU criteria.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be awarded where the schedular rating is less than total and when the disabled Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.  In September 2013, the Veteran completed an application for a TDIU stating that her service-connected hypothyroidism [and related Graves' disease] and stress incontinence precluded her from engaging in substantially gainful employment.  In this application, she indicated that she was employed on a full-time basis from June 2007 to October 2008 at Computer Sciences Corporation and from October 2008 to December 2009 at General Dynamics, Incorporated.  The Veteran is ineligible for a TDIU from June 2007 to December 2009 because the evidence clearly demonstrates that she was employed in substantially gainful employment during this time frame.

In a subsequent application for a TDIU filed in August 2016, the Veteran indicated she last worked on a full-time basis in December 2009 and that she left that position due to treatment for non-service connected cancer.  This is corroborated in the clinical evidence which indicates the Veteran was treated for non-service connected Hodgkin's lymphoma during the relevant time frame.  See generally Dr. Chico's private treatment records.  The Veteran further testified that she was diagnosed with Hodgkin's lymphoma in 2010 and "absolutely could not work" while undergoing cancer treatment.  See September 2013 hearing transcript.   The record does not contain any medical evidence suggesting that this malady is in any way related to the Veteran's military service or her service-connected conditions.   While the Board is sympathetic regarding the Veteran's treatment for cancer during the relevant time frame, this non-service connected disability cannot support an award of TDIU.  See 38 C.F.R. § 4.16 (2016). 

Moreover, there is no medical evidence proving the Veteran was prohibited from following or securing gainful employment from 2010 to September 2013 due solely to her service-connected disabilities.  The Board has reviewed the medical evidence from Dr. Chico, covering the period of May 2011 to September 2013.  There is no evidence that Dr. Chico ever issued work or physical limitations/restrictions during this time frame.  Upon physical examination, the Veteran regularly exhibited normal findings, without neurological, psychiatric, or musculoskeletal deficits.  Her memory, balance, gait, and coordination were consistently listed as intact.  Dr. Chico's treatment records contain no clinical evidence suggesting the Veteran was incapable of substantially gainful employment due to her service-connected disabilities during this time period.  

The Board notes that the Veteran was employed on an intermittent basis (2 days per month) with the Bossier Parish School Board from March 2013 to September 2013 as a substitute school teacher, earning a combined total of $552.50.  See September 2013 hearing testimony; see also October 2013 VA form 21-4192.  The Board agrees with the Veteran's contention that this employment is marginal at best, and affords this evidence very little probative value.  See June 2017 Informal Hearing Presentation.  Rather, as discussed above, the Board is more persuaded by the clinical evidence during this time frame which documented normal physical and mental examination results  incompatible with a finding of total unemployability.  

Regarding the Veteran's educational and past work experience, the record reflects that the Veteran completed her bachelor's degree in information technology in June 2010.   From 2008 to 2011, she also completed associate degrees in medical office and small business management.  On active duty, the Veteran was trained as a communications-computer systems operator/craftsman and worked in this position for nearly 8 years while enlisted in the United States Air Force.  Following service, the Veteran worked for an additional two years as a military contractor performing training manager work on Barksdale Air Force Base.  Based on this information, the Board concludes that the Veteran has extensive experience performing sedentary work in office-like settings working with computers. 

In March 2014, following a thorough records review and physical examination of the Veteran, a VA examiner opined that the Veteran's service-connected hypothyroidism disability would limit the Veteran's impairment for manual or strenuous labor employment but not sedentary employment.  The examiner further explained that the Veteran's thyroid condition did not limit her ability to perform administrative type employment assuming she was afforded accommodations for breaks and down time for medication and sluggishness complaints. 

In September 2014, the Veteran was afforded a VA examination to assess the severity of her stress incontinence.  Regarding employability, the VA examiner explained that the Veteran's incontinence required frequent trips to the bathroom and anxiety regarding her ability to make it to the bathroom in time without experiencing an episode of incontinence.  The examiner opined that the Veteran's moderately severe symptoms would have a significant impact on her ability to perform physical and sedentary employment.  

Despite the September 2014 VA examiner's findings, the Veteran has been self-employed from home on a part-time basis performing online sales since July 2015.  The Board would be remiss if it did not acknowledge that this substantially gainful employment began after the Veteran had been awarded a total combined disability rating of 100 percent and after the September 2014 VA examiner suggested the Veteran would have difficulty engaging in even sedentary work.  Simple logic would dictate that if the Veteran's service-connected hypothyroidism and stress incontinence did not affect her ability to secure and follow substantially gainful employment after achieving a total combined disability rating of 100 percent in September 2013, these same conditions would not have precluded her from securing and following substantially gainful employment when her conditions were rated as less severe prior to September 18, 2013.

In weighing the evidence, the Board finds that the Veteran is not entitled to a TDIU at any time between May 2007 and September 2013.  From 2007 to 2009, the Veteran was gainfully employed on a full-time basis.  In 2010 she was precluded from employment solely due her non service-connected Hodgkin's lymphoma.  As of August 2012, the Veteran's lymphoma was described as in remission.  See generally Dr. Chico's private treatment records.  From 2012 to 2013, the Veteran was never issued work restrictions by her treating endocrinologist, and physical examination findings were described as normal without any functional deficits.  Moreover, in 2015, when the Veteran's service-connected disabilities were rated as more severe than in 2013, she was able to successfully engage in substantially gainful employment, with earnings of $15,000.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and entitlement to a TDIU is denied.  See 38 C.F.R. § 3.102 (2016) ; Gilbert, 1 Vet. App. at 54-56.


ORDER

An initial rating in excess of 10 percent for hypothyroidism is denied.

Entitlement to a TDIU prior to September 18, 2013 is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


